Citation Nr: 0808369	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected 
post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel







INTRODUCTION

The veteran served on active military duty from 
September 1968 to March 1970.  This case was remanded by the 
Board of Veterans Appeals (the Board) in April 2007 to the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) for a personal hearing.  The 
veteran testified at a personal hearing before the 
undersigned sitting at the RO in August 2007, and a copy of 
the transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's statutory "duty to notify" under the VCAA requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  VA is also required to notify a claimant of the 
evidence needed to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Although the correspondence from the RO to the veteran dated 
in July 2002 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 9411 required for an increased rating for 
PTSD.

The Board notes that the veteran's VA examination was in 
June 2003.  The veteran stated in June 2007 that 
manifestations of his service-connected PTSD had increased in 
severity.  VA has the authority to schedule a compensation 
and pension examination when such is deemed to be necessary, 
and the veteran has an obligation to report for that 
examination.  Pursuant to 38 C.F.R. § 3.327(a) (2007), an 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).

Consequently, the Board finds additional development is 
required prior to appellate review.  Accordingly, the case is 
REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2007), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  
Specifically, the RO must take 
appropriate steps to ensure that the 
veteran is provided notification of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claim for increased 
rating for service-connected PTSD.

2.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected PTSD since November 
2003, the date of the most recent 
medical evidence on file.  After 
securing any appropriate consent from 
the veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request them to provide copies of the 
outstanding medical records.

3.  Thereafter, arrange for examination 
of the veteran by an appropriate health 
care provider to determine the current 
nature and severity of his service-
connected PTSD.  The veteran's VA claims 
folder, including a copy of this remand, 
must be made available to and reviewed 
by the examiner.  A notation that this 
review occurred must be made in the 
examination report.  Any necessary tests 
or studies must be conducted, and all 
findings must be reported in detail.  
The examiner must describe all 
symptomatology due to the service-
connected PTSD.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders, and the definition 
of the numerical code assigned must be 
included.  All examination findings, 
along with a rationale for each opinion 
expressed and conclusion reached, must 
be set forth in a typewritten report.

4.  Notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  He should be 
informed that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, readjudicate the veteran's 
claim for an increased rating for 
service-connected PTSD, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided a 
Supplemental Statement of the Case, 
which must include the relevance of 38 
C.F.R. § 3.321(b)(1).  The veteran must 
then be given an appropriate opportunity 
to respond.  Thereafter, the case must 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





